In a custody and visitation proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Suffolk County (Boggio, R.), entered July 8, 2003, which, after a hearing, granted the father’s motion to modify the visitation provision contained in an order of the same court entered October 3, 2001.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contention, there was a sound and substantial basis for the Family Court’s modification of the visitation provision contained in the order entered October 3, 2001 (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]; Friederwitzer v Friederwitzer, 55 NY2d 89, 93-95 [1982]; Matter of Taylor v Lumba, 309 AD2d 941 [2003]; Mauter v Mauter, 309 AD2d 737 [2003]; Matter of Morash v Minucci, 299 AD2d 486 [2002]). Furthermore, there was no evidence presented at the *663hearing which warranted the ordering of a psychiatric evaluation of the child (see Guevara v Guevara, 132 AD2d 596 [1987]). H. Miller, J.E, Cozier, S. Miller and Fisher, JJ., concur.